PER CURIAM.
Based upon the record before us, we find that there is no basis to disturb the trial court’s findings and ruling on the motion to suppress. Owen v. State, 560 So.2d 207, 211 (Fla.), cert. denied, 498 U.S. 855, 111 S.Ct. 152, 112 L.Ed.2d 118 (1990) (citing McNamara v. State, 357 So.2d 410, 412 (Fla.1978): “The ruling of the trial court on a motion to suppress comes to us clothed with a presumption of correctness and we must interpret the evidence and reasonable inference and deductions in a manner most favorable to sustaining the trial court’s ruling.”).
Affirmed.